DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: Applicant’s Amendment After Final Rejection filed August 17, 2022.

This application is in condition for allowance.

Allowable Subject Matter

Claims 1-3 and 5-16 are allowed.

The following is a statement of reasons for allowance: the previously applied objection to the drawings and rejections under 35 U.S.C. 103 are overcome with Applicant’s amendments to the claims for the reasons explained on pages 6-8 of Applicant’s August 17, 2022 Amendment After Final Rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Davienne Monbleau, can be reached at (571)272-1945.  The facsimile telephone number for the organization where the application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826